Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9-10 objected to because of the following informalities:   
In claim 9 line 1, “…the first rotor blades are ….” should read “…the first rotor blade is…”.
In claim 10 line 2, “…rotor blades are…” should read “…rotor blade is…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the third rotor blade" in line 1.  There is insufficient antecedent basis for this limitation in claim.
Claim 10 recites the limitation "the third rotor blades" in lines 2-3.  There is insufficient antecedent basis for this limitation in some claim dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louis et al. (US 2018/0362154).
	Regarding claim 1, Louis et al. ‘154 teaches (figures 3A-6B, 8) a lift rotor arrangement for a VTOL aircraft, the lift rotor arrangement comprising:
	a fairing mounted on a wing segment (804a, 804b) (Para 0072; wings have external structure added to increase aerodynamic properties); and
	first and second rotor blades (604a, 604b; rotor blades of rotor assembly 810) mounted on a first shaft/rotor (312; shaft/rotor of rotor assembly 810) extending vertically from the fairing, wherein the first shaft is movable between an extended position in which the first and second rotor blades are vertically spaced above the wing segment (clearly shown in figure 6A) and are rotatable to provide vertical lift, and a retracted position (clearly shown in figure 6B) in which the first and second rotor blades are rotationally-fixed with the first rotor blade stowed within the wing segment (Para 0032, 0063, 0072).

Regarding claim 3, Louis et al. ‘154 teaches (figures 3A-6B, 8) the lift rotor arrangement wherein the first and second rotor blades are aerofoils with a respective leading edge and trailing edge and wherein the trailing edge of the first rotor blade is aligned with a rearward edge of the wing segment in the retracted position (blades have leading and trailing edge, and the trailing edge of the first rotor blade is aligned/ positioned relatively with a rearward edge of the wing).
Regarding claim 11, Louis et al. ‘154 teaches (figures 3A-6B, 8) the VTOL aircraft having an aircraft body/fuselage (802) having at least two rotor lift arrangements according to claim 1 disposed laterally either side of the aircraft body (Para 0072; clearly seen in figure 8).
Regarding claim 13, Louis et al. ‘154 teaches (figures 3A-6B, 8) the VTOL aircraft of claim 11 wherein the aircraft body/fuselage (802) comprises rearward tail portion with two rearward rotor lift arrangements disposed laterally either side of the tail portion (clearly seen in figure 8)
Regarding claim 15, Louis et al. ‘154 teaches (figures 3A-6B, 8) the VTOL aircraft according to claim 13 wherein the two rearward rotor lift arrangements comprise a first shaft with first and second blades and a second shaft with third and fourth blades (clearly seen in figure 8; two rotor assemblies (810, 814) on either side of the fuselage each have a shaft and two blades).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (US 2018/0362154) as applied to claim 1 above, and further in view of Du et al. (US 2017/0183088).

However, Du et al. ‘088 teaches (figures 1-2) an multi-rotor passenger-carrying aircraft with four aircraft arms (2) arranged on the aircraft body (1) with two propellers arranged vertically above and below each aircraft arm (2) wherein propellers rotate in opposite directions (Para 0021, 0024). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Louis et al. ‘154 to incorporate the teachings of Du et al. ‘088 to configure the lift rotor arrangement as claimed above (propellers below aircraft arm have similar characteristics of the propellers taught by Louis et al. ‘154). One of ordinary skill in art would recognize that doing so would enhance the maneuverability of the aircraft by controlling rotor speeds.
Regarding claim 5, modified Louis et al. ‘154 teaches (figures 3A-6B, 8) the lift rotor arrangement wherein, in the retracted position, the third rotor blade is stowed within a recess in the wing segment (third rotor blade has characteristic feature as taught by Louis et al. ‘154).
Regarding claim 8, modified Louis et al. ‘154 teaches (figures 3A-6B, 8) the lift rotor arrangement wherein the third and fourth rotor blades are aero foils with a respective leading edge and trailing edge and wherein the trailing edge of the third rotor blade is aligned with a rearward edge of the wing segment in the retracted position (blades have leading and trailing .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (US 2018/0362154) as applied to claim 1 above, and further in view of Fink et al. (US 2020/0269980).
Regarding claim 6, Louis et al. ‘154 teaches (figures 3A-6B, 8) an invention as described above in claim 1 but it is silent about the wing segment as a box-wing having upper and lower wing portions and the fairing provided at the join between the upper and lower wing portions.
However, Fink et al. ‘980 teaches (figures 4) the VTOL multirotor aircraft (1) with the upper and lower wings (11, 12) interconnected by means of an intermediate pylon (12) forming a joined-wing configuration/ box wing comprising an outboard upper wing thrust producing unit (19) and an outboard lower wing thrust producing unit (20) (Para 0070, 0080, 0092-0093). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Louis et al. ‘154 to incorporate the teachings of Fink et al. ‘980 to configure the lift rotor arrangement as claimed. One of ordinary skill in art would recognize that doing so would increase the lift surface of the wing. 
Regarding claim 7, modified Louis et al. ‘154 teaches (figures 3A-6B, 8) the lift rotor arrangement wherein, in the retracted position, the first blade is stowed within the upper wing portion but it is silent about a third rotor blade is stowed within the lower wing portion.
However, Fink et al. ‘980 teaches (figures 4) the VTOL multirotor aircraft (1) with the upper and lower wings (11, 12) interconnected by means of an intermediate pylon (12) forming a joined-wing configuration/ box wing comprising an outboard upper wing thrust producing unit (19) and an outboard lower wing thrust producing unit (20) (Para 0070, 0080, 0092-0093). .
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (US 2018/0362154) as applied to claims 1 and 11 above respectively, and further in view of Judas et al. (US 2016/0207625).
Regarding claim 9, Louis et al. ‘154 teaches (figures 3A-6B, 8) an invention as described above in claim 1 but it is silent about at least the first rotor blade rotatable around an axis substantially perpendicular to the axis of the first shaft so as to act as ailerons/elevons in the retracted position.
	However, Judas et al. ‘625 (figures 1-4) teaches lifting propeller with swivellable propeller blades / variable pitch propeller (Para 0021). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Louis et al. ‘154 to incorporate the teachings of Judas et al. ‘625 to configure the first rotor blade rotatable/swivellable around an axis substantially perpendicular to the axis of the first shaft (swivellable feature of rotor blade will enable it to act as ailerons/elevon). One of ordinary skill in art would recognize that doing so would enhance aerodynamic properties of an aircraft.
Regarding claim 12, modified Louis et al. ‘154 teaches (figures 3A-6B, 8) the VTOL aircraft of claim 11 wherein the aircraft body (802) comprises a forward nose portion with two 
However, Judas et al. ‘625 teaches (figures 1-4) a first pair of aerofoils (3a) with lifting rotors (5) arranged at a forward nose portion of the aircraft (1)/forward rotor lift arrangements (Para 0100). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Louis et al. ‘154 to incorporate the teachings of Judas et al. ‘625 to configure a forward nose portion of an aircraft with two forward rotor lift arrangements. One of ordinary skill in art would recognize that doing so would assist in flight control by controlling the rotor speeds.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (US 2018/0362154) and Du et al. (US 2017/0183088) as applied to claim 4, and further in view of Judas et al. (US 2016/0207625).
	Regarding claim 10, Louis et al. ‘154 teaches (figures 3A-6B, 8) an invention as described above in claim 4 but it is silent about the third rotor blade rotatable around an axis substantially perpendicular to the axis of the respective second shaft so as to act as ailerons/elevons in the retracted position.
However, Judas et al. ‘625 (figures 1-4) teaches lifting propeller with swivellable propeller blades / variable pitch propeller (Para 0021). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Louis et al. ‘154 to incorporate the teachings of Judas et al. ‘625 to configure the first rotor blade rotatable/swivellable around an axis substantially perpendicular to the axis of the first .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis et al. (US 2018/0362154) as applied to claim 13 above, and further in view of Fink et al. (US 2020/0269980).
Regarding claim 14, modified Louis et al. ‘154 teaches (figures 3A-6B, 8) an invention as described above in claim 13 but it is silent about the two rearward rotor lift arrangements have a box-wing segment with upper and lower wing portions and the fairings provided at the join between the two wing portions.
However, Fink et al. ‘980 teaches (figures 4) the VTOL multirotor aircraft (1) with the upper and lower wings (11, 12) interconnected by means of an intermediate pylon (12) forming a joined-wing configuration/ box wing comprising  an outboard upper wing thrust producing unit (19) and an outboard lower wing thrust producing unit (20) (Para 0070, 0080, 0092-0093). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Louis et al. ‘154 to incorporate the teachings of Fink et al. ‘980 to configure the VTOL aircraft as claimed. One of ordinary skill in art would recognize that doing so would increase the lift surface of the wing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647